DETAILED ACTION
Claims 1-8 are presented for examination, wherein claims 1-5 are rejected over Iwase (see prior Office action) and claims 6-8 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive.
First, regarding the 35 U.S.C. § 103 rejection of claims 1-5 over Iwase, the applicants allege the following.
With respect to claim 1, Iwase fails to disclose at least the claimed features of “the peel strength of a boundary between the resin substrate layer and the heat resistance layer is 16 N/m or more and 155 N/m or less, and the density of the positive electrode mix layer is 2.3 g/cc or more and 2.6 g/cc or less.” 

Since the reference fails to disclose each and every element of the claim, claim 1 is not unpatentable in view of Iwase.

In the Office Action, the Examiner argues that Iwase discloses the claimed “density of the positive electrode mix layer” because the reference discloses that “the density of the positive electrode active material layer 14 maybe, for example, about 1.5 g/cm3 to 4 g/cm3 (typically, 1.8 g/cm3 to 3 g/cm3).”

That is, the Examiner argues that Iwase’s broader range of 1.8 to 3 g/cm3 discloses the claimed narrower range of 2.3 to 2.6 g/cm3.

However, Iwase fails to disclose or provide any teachings as to the criticality of the claimed narrower range.

“The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” (“It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be 

Here, the claimed narrower range of “2.3 g/cc or more and 2.6 g/cc or less” provides for an unexpected decrease in kind of a winding deviation defect rate, as shown in Table 1 of the specification as filed.

Specifically, Samples 1-10, which have densities within the claimed range have respective winding deviation defect rates on an order of magnitude lower than those of Samples 11-25, which have densities outside the claimed range (but that would fall within Iwase's broader range). See Specification, as filed, Table 1 (reproduced below).


    PNG
    media_image1.png
    1915
    1268
    media_image1.png
    Greyscale


Specification, as filed, Table 1 (partial view).

This winding deviation defect rate represents the percentage of batteries of a 50 battery set that had a winding defect present in the manufacturing process. Thus, 

Therefore, the claimed density range of “2.3 g/cc or more and 2.6 g/cc or less” is critical to at least manufacturing efficiency.

Since Iwase fails to include any disclosure appreciating the criticality of the more narrow range specified in claim 1, Applicant respectfully submits that claim 1 is not unpatentable in view of Iwase.

(Remarks, at 2:8-5:3, bolded underlining in the original and citations removed.)
In response, the examiner respectfully notes that “appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness,” e.g. MPEP § 716.02(b).
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof, e.g. MPEP § 716.02(d). However, the evidence must be reasonably commensurate in scope with the claimed invention, e.g. MPEP § 2145.
Here, the examiner respectfully notes that the data provided in Table I provides at the lower end of the claimed range of specific density of the positive electrode mix layer, 2.3 g/cc, a variety of winding defect rates are provided, such as 0.2%, 2.2%, 0.8%, 3.6% and 0.6%. Likewise at the upper end of the  claimed range of specific density of the positive electrode mix layer, 2.6 g/cc, a variety of winding defect rates are provided, such as 3.7%, 1.0%, 2.0%, 1.8%, and 0.1%.
Based on this data, it does not appear that the specific density of the positive electrode mix layer is critical to the winding defect rates.
Second, regarding the 35 U.S.C. § 103 rejection of claims 1-5 over Iwase, the applicants allege the following.
Additionally, Applicant also notes the argument related to the criticality of the claimed density range in relation to the winding deviation defect rate was included in the previous Amendment under 37 C.F.R. §1.111 filed October 14, 2020. See §1.111 Amendment, pages 8-9 (“... the claimed range of ‘2.3 g/cc or more and 2.6 g/cc or less’ unexpectedly provides for a greater reduction than expected in winding deviation defect rates (which improves supplying ability)...”).

However, this specific argument was not addressed by the Examiner in the instant Office Action.

This failure to answer the substance of Applicants' arguments renders the Office Action incomplete as to all matters, as is required by 37 C.F.R. § 1.104(b). Further, MPEP § 707.07(f) states that “Where the applicant traverses any rejection, the examiner should, if he or she repeats the rejection, take note of the applicant's argument and answer the substance of it." "The examiner must address all arguments which have not already been responded to in the statement of the rejection” 

Further, failure to specifically respond to Applicant's arguments renders the Office Action arbitrary and capricious, and therefore invalid under the Administrative Procedure Act, a standard to which all Actions by the USPTO must adhere. 

Applicant therefore respectfully requests that the Examiner address the substance of Applicant's arguments in the next correspondence. Further, Applicant respectfully notes that at least because the outstanding Office Action is incomplete under 37 C.F.R. § 1.104(b) and does not meet the requirements of MPEP § 707.07(f), the finality of the instant Office Action should be withdrawn.

(Remarks, at 5:4-6:2, bolded underlining in the original and some citations removed.)
In response, the examiner respectfully notes that the applicants’ arguments were addressed in the prior Office action by incorporating the comments provided to the prior argument in said Office action, see §10, which reiterates by reference the comments made in §9.
As a result, the finality of said Office action is maintained.
Third, regarding the 35 U.S.C. § 103 rejection of dependent claims 2-5 over Iwase, the applicants allege the following.
Next, as to the dependent claims, claims 2-5 are dependent upon claim 1. Applicant respectfully submits that these claims are not unpatentable in view of the cited art based at least upon their dependencies, and respectfully requests withdrawal of the rejections drawn thereto. 

(Remarks, at 6:3.)
In response, the examiner respectfully refers supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723